Citation Nr: 9933167
Decision Date: 11/24/99	Archive Date: 02/08/00

DOCKET NO. 97-30 461               DATE NOV 24, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Hartford, Connecticut

THE ISSUE

Entitlement to an increased rating for post-traumatic stress
disorder (PTSD), currently rated 70 percent disabling.

REPRESENTATION

Appellant represented by: AMVETS

WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

John M. Clarkson, III Counsel

INTRODUCTION

The veteran had active service from November 1967 to October 1969.
This appeal originally arose from a September 1997 rating decision
which denied a rating in excess of 30 percent for PTSD. The veteran
was accorded a hearing at the RO in January 1998, and a transcript
of that hearing is included in the record.

In November 1998, the Board of Veterans Appeals (Board) remanded
this case to the RO. In a May 1999 rating decision, the RO
increased the rating for PTSD from 30 percent to 70 percent,
effective November 1998. In a July 1999 statement, the veteran's
representative expressed dissatisfaction with the current 70
percent rating for PTSD, and asserted that the veteran's service-
connected PTSD warranted a 100% schedular rating. The matter of a
rating in excess of 70 percent remains for appellate consideration.

In the November 1998 Remand Order, the Board noted that the
veteran's representative had raised the issue of entitlement to a
total disability rating based on individual unemployability due to
service-connected disability (T/R) in a September 1998 statement.
However, that issue had not been adjudicated by the RO, and the
Board thus referred it to the RO for appropriate action. There is
no evidence in the current record before the Board that the T/R
issue has been adjudicated by the RO, and thus that issue is again
referred to the RO for appropriate action.

2 -

REMAND

Appellate review discloses that the veteran filed his original
claim for service connection for PTSD in March 1996. However,
subsequent to filing his claim, the VA rating schedule for
determining disability evaluations to be assigned for mental
disorders was changed, effective November 7, 1996. [The VA
schedular criteria for rating mental disorders in effect prior to
November 7, 1996 are hereinafter referred to as the "former"
criteria, and the criteria in effect on and after November 7, 1996
are referred to as the "current" criteria.] Where a law or
regulation changes after a claim has been filed or reopened, but
before the administrative or judicial appeal process has been
concluded, the version most favorable to the veteran will apply.
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). In a July 1998
Supplemental Statement of the Case (SSOC), the hearing officer
attempted to evaluate the veteran's PTSD under the former and
current criteria. However, in the November 1998 Remand Order, the
Board concluded that the clinical findings on June 1996 and April
1998 VA psychiatric examinations of the veteran were inadequate to
evaluate the current degree of severity of his PTSD under both the
former and current rating criteria.

In the November 1991 Remand Order, the Board noted that the VA
psychiatric examinations of the veteran in June 1996 and April 1998
did not comport with the requirements of the U.S. Court of Appeals
for Veterans Claims (Court) in Massey v. Brown, 7 Vet. App. 2,)4
(1994). In Massey, the Court stated that a psychiatric examination
must include findings as to how the veteran's PTSD affects his
ability to establish and maintain effective or favorable
relationships with people (social impairment), and the degree to
which those psychiatric symptoms result in reduction in initiative,
flexibility, efficiency, and reliability levels (industrial
impairment). The Board concluded that further psychiatric
examination was required to take into account all the criteria set
forth in Massey.

The November 1998 Board Remand Order directed that specified
records of VA psychiatric treatment of the veteran be obtained and
associated with the claims folder. The veteran v,as then to be
accorded a comprehensive examination by a VA psychiatrist who had
completely reviewed the claimsfolder prior to the

- 3 -

examination, including the Remand Order, and the examiner was
requested to comment as to the degree of social and industrial
impairment of the veteran due to PTSD. The RO was directed to
furnish the examiner a copy of the current rating criteria, and he
was to requested to comment as to the presence or absence of each
symptom and finding required under the current criteria for rating
mental disorders from zero to 100 percent, and where present, the
frequency and/or degree of severity of each symptom and finding.
The RO was directed to review the record once the requested
development was completed, and ensure that all development
requested had been performed. The RO was then instructed to
evaluate the veteran's PTSD under the former and current rating
criteria, considering the Court's guidance in the Massey case, and
to assign a rating consistent with whichever rating criteria would
provide a higher rating.

Appellate review discloses that the veteran was accorded a VA
psychiatric examination in January 1999 wherein the examiner
reported having reviewed the claimsfolder and the November 1998
Board Remand Order. The examiner acknowledged the requirement to
describe the degree to which the PTSD affected the veteran's
ability to establish and maintain effective or favorable
relationships with people, and the degree to which the PTSD
resulted in reduction of initiative, flexibility, efficiency and
reliability levels. However, the Board finds that the examination
report merely described the veteran's occupational and personal
history and current reported symptoms, and the examiner failed to
assess the degree of the veteran's social and industrial impairment
due to PTSD. Moreover, the examination report contains no reference
to either the current or former VA schedular criteria for rating
mental disorders, and no comments from the examiner as to the
presence or absence of each symptom and finding required under the
current rating criteria for ratings from zero to 100 percent.

Subsequent to the January 1999 VA psychiatric examination, records
associated with the Social Security Administration (SSA) disability
determination pertaining to the veteran were associated with the
claimsfolder. In a May 1999 SSOC, the RO cited the results of the
January 1999 VA psychiatric examination and the SSA disability
determination records among the evidence reviewed in reaching the
decision to increase the rating of the veteran's PTSD to 70
percent. However, the

- 4 -

Board finds that the RO's review of, and partial reliance upon, the
SSA disability determination records in reaching the decision to
increase the rating for the PTSD does not cure the RO's failure to
comply with the specific instructions contained in the Board's
November 1998 Remand Order. Specifically, the January 1999 VA
psychiatric examination failed to comply with the November 1998
Board Remand Order, and the RO subsequently failed to ensure that
the development requested in the Board Remand Order was fully
complied with. In this regard, the Board notes that the Court has
held that a Remand Order by the Court or the Board imposes upon the
VA a concomitant duty to ensure compliance with the terms of the
Remand Order. Stegall v. Brown, 11 Vet. App. 268, 271 (1998).
Accordingly, the case is REMANDED to the RO for the following
action:

1. The RO should return this case to the VA physician who
psychiatrically examined the veteran in January 1999, if available.
He should be requested to review the claims folder, including this
Remand Order, the report of his January 1999 VA psychiatric
examination of the veteran, the SSA disability determination
records, and the current VA criteria for rating mental disorders.
The examiner should indicate in the examination report that a
review of the claims folder was accomplished. Following review of
the foregoing records, the examiner must comment as to the degree
of social and industrial impairment of the veteran due to PTSD. The
examiner must also comment as to the presence or absence of each
symptom and finding required under the current rating criteria for
ratings from zero to 100 percent, and where present, the frequency
and/or degree of severity of each symptom and finding.

5 -

2. If the VA physician who psychiatrically examined the veteran in
January 1999 is unavailable, the veteran should be afforded a new
VA psychiatric examination by a physician who has completely
reviewed the claimsfolder prior to the examination, including a
copy of this Remand Order. The examiner should indicate in the
examination report that a review of the claimsfolder has been
accomplished. The purpose of the examination is to determine the
current degree of severity of the veteran's PTSD, and to record
clinical findings which will provide for its evaluation based on
Court precedent, as well as under the current VA criteria for
rating mental disorders. All clinical findings should be reported
in detail. All indicated tests should be performed. The examiner
must comment as to the degree of social and industrial impairment
of the veteran due to PTSD. The RO must furnish the examining
physician a copy of the current rating criteria which became
effective on November 7, 1996. The examining physician must comment
as to the presence or absence of each symptom and finding required
under the current rating criteria for ratings from zero to 100
percent, and where present, the frequency and/or degree of severity
of each symptom and

3. When the above development has been completed, the RO must
review the entire record and ensure that all of the abovementioned
development has been conducted and completed in full. If any
deficiency is present in the record,

6 -

including if the requested examination report does not contain all
of the comments requested from the examiner, corrective action MUST
be taken by the RO.

4. Thereafter, the RO should readjudicate the veteran's claim for
a rating in excess of 70 percent for PTSD, to include consideration
of assigning a 100 percent schedular rating under the former rating
criteria, considering the Court's guidance in the Massey case.
Additionally, the RO should consider assigning a 100 percent
schedular rating under the current rating criteria which became
effective on November 7, 1995. The veteran should be assigned a
rating under whichever rating criteria would provide for a higher
rating. See Karnas.

5 . If the claim for a rating in excess of 70 percent for PTSD
remains denied, the veteran and his representative should be
furnished an appropriate SSOC, and given a reasonable opportunity
to respond.

Thereafter, the case should be returned to the Board for further
appellate review, if appropriate. The veteran need take no action
until he is notified. The purpose of this REMAND is to procure
clarifying data, and to comply with precedent decisions of the
Court.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or the
Court for additional development or other appropriate; action must
be handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994),38 U.S.C.A. 5101 (West Supp. 1999) (Historical and

- 7 -

Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

THOMAS A. PLUTA 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board is appealable to the Court. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

8 -



